Exhibit 10.48

HORIZON PHARMA, INC.

SEVERANCE BENEFIT PLAN

(AS AMENDED AND RESTATED MARCH 1, 2012)

Section 1.    INTRODUCTION.

The Horizon Pharma, Inc. Severance Benefit Plan (the “Plan”) was established
effective July 27, 2010 (the “Effective Date”). The purpose of the Plan is to
provide for the payment of severance benefits to certain eligible employees of
Horizon Pharma, Inc. (the “Company”) and Company affiliates that have been
designated by the Company on the attached Appendix A as eligible to participate
in the Plan (each such affiliate, an “Employer” and all such affiliates
collectively, the “Employers”) whose employment with the Company or an Employer
is involuntarily or constructively terminated and who meet the additional
criteria set forth in Section 3 of the Plan (each an “Eligible Employee” and
collectively “Eligible Employees”). This Plan shall supersede any severance
benefit plan, policy or practice previously maintained by the Company or any
affiliate of the Company for Eligible Employees, except any individually
negotiated employment agreement or severance agreement between an Eligible
Employee and the Company or an Employer. This Plan document also is the Summary
Plan Description for the Plan.

Section 2.    DEFINITIONS.

For purposes of this Plan, the following terms shall have the meanings set forth
below:

(a) “Board” means the Company’s board of directors.

(b) “Cause” for the Company or an Employer to terminate an Eligible Employee’s
employment shall mean the occurrence of any of the following events, as
determined reasonably and in good faith by the Board or a committee designated
by the Board:

(1) the Eligible Employee’s gross negligence or willful failure to substantially
perform his duties and responsibilities to the Company or Employer or willful
and deliberate violation of a Company or Employer policy;

(2) the Eligible Employee’s conviction of a felony or the Eligible Employee’s
commission of any act of fraud, embezzlement or dishonesty against the Company
or Employer or involving moral turpitude that is likely to inflict or has
inflicted material injury on the business of the Company or an Employer, to be
determined by the sole discretion of the Board;

(3) the Eligible Employee’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or an Employer or any other party
that the Eligible Employee’ owes an obligation of nondisclosure as a result of
the Eligible Employee’s relationship with the Company or an Employer; and

 

1.



--------------------------------------------------------------------------------

(4) the Eligible Employee’s willful and deliberate breach of any employment
obligations that causes material injury to the business of the Company or an
Employer.

(c) “Change in Control” For purposes of this Plan, “Change in Control” means:
(i) a sale of all or substantially all of the assets of the Company; (ii) a
merger or consolidation in which the Company is not the surviving entity and in
which the holders of the Company’s outstanding voting stock immediately prior to
such transaction own, immediately after such transaction, securities
representing less than fifty percent (50%) of the voting power of the entity
surviving such transaction or, where the surviving entity is a wholly-owned
subsidiary of another entity, the surviving entity’s parent; (iii) a reverse
merger in which the Company is the surviving entity but the shares of Company’s
common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities of
the surviving entity’s parent, cash or otherwise, and in which the holders of
the Company’s outstanding voting stock immediately prior to such transaction
own, immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the Company or, where the Company is a
wholly-owned subsidiary of another entity, the Company’s parent; or (iv) an
acquisition by any person, entity or group (excluding any employee benefit plan,
or related trust, sponsored or maintained by the Company or subsidiary of the
Company or other entity controlled by the Company) of the beneficial ownership
of securities of the Company representing at least seventy-five percent (75%) of
the combined voting power entitled to vote in the election of the Company’s
board of directors; provided, however, that nothing in this paragraph shall
apply to a sale of assets, merger or other transaction effected exclusively for
the purpose of changing the domicile of the Company.

(d) “Change in Control Related Termination” with respect to an Eligible Employee
means such Eligible Employee’s Covered Termination that occurs during: (i) the
ninety (90) day period immediately preceding a Change in Control of the Company,
or (ii) the eighteen (18) month period immediately following a Change in Control
of the Company.

(e) “Covered Termination” with respect to an Eligible Employee means such
Eligible Employee’s resignation for Good Reason or Involuntary Termination
Without Cause.

(f) “Good Reason” for an Eligible Employee to resign employment shall mean the
occurrence of any of the following events without the Eligible Employee’s
consent:

(1) a material reduction in the Eligible Employee’s duties, authority, or
responsibilities relative to the duties, authority, or responsibilities in
effect immediately prior to such reduction, including by way of example, having
the same title, duties, authority and responsibilities at a subsidiary level
following a Change in Control;

 

2.



--------------------------------------------------------------------------------

(2) the relocation of the Eligible Employee’s primary work location to a point
more than fifty (50) miles from the Eligible Employee’s work location as of the
Effective Date that requires a material increase in Eligible Employee’s one-way
driving distance; and

(3) a material reduction by the Company or an Employer of the Eligible
Employee’s base salary or annual target bonus opportunity, if any, as in effect
on the Effective Date, unless such reduction is made pursuant to an
across-the-board reduction of the base salaries and/or annual target bonus
opportunity of all similarly situated employees of the Company or Employer, as
applicable.

Provided, however that, such resignation by the Eligible Employee shall only be
deemed for Good Reason pursuant to the foregoing definition if (i) the Company
is given written notice from the Eligible Employee within sixty (60) days
following the first occurrence of the condition that the Eligible Employee
considers to constitute Good Reason describing the condition and the Company or
Employer, as applicable, fails to satisfactorily remedy such condition within
thirty (30) days following such written notice, and (ii) the Eligible Employee
terminates employment within thirty (30) days following the end of the period
within which the Company or Employer was entitled to remedy the condition
constituting Good Reason but failed to do so.

(g) “Involuntary Termination Without Cause” means with respect to a Eligible
Employee such Eligible Employee’s dismissal or discharge by the Company or an
Employer for a reason other than for Cause. The termination of a Eligible
Employee’s employment will not be deemed to be an “Involuntary Termination
Without Cause” if such Eligible Employee’s termination occurs as a result of
such Eligible Employee’s death or disability.

(h) “Plan Administrator” has the meaning set forth in Section 12(a).

Section 3.    ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the requirements set forth in this Section 3, the
Company will grant severance benefits under the Plan to Eligible Employees.

(1) Definition of “Eligible Employee.” A person is eligible to participate in
the Plan if (i) such person is an employee of the Company or an Employer with
the title of Vice-President, Senior Vice-President or Executive Vice-President;
(ii) such person has not entered into a separate individual “severance benefit”
or “change in control agreement” with the Company (excluding any plan or
arrangement, or any portion thereof, relating to equity compensation) except to
the extent such person is a party to a written agreement with the Company that
expressly contemplates that such person is also eligible to participate in the
Plan; (iii) such person’s employment with the Company or an Employer terminates
due to a Covered Termination; and (iv) the Covered Termination (A) occurs after
such person has been continuously employed by the Company or an Employer for a
period of at least six (6) months, or (B) is a Change in Control Related
Termination. The determination of whether a person is an Eligible Employee shall
be made by the Board, in its sole discretion, and such determination shall be
binding and conclusive on all persons.

 

3.



--------------------------------------------------------------------------------

(2) In order to be eligible to receive benefits under the Plan, an Eligible
Employee must remain on the job until his or her date of termination as
scheduled by the Company or Employer, as applicable.

(3) In order to be eligible to receive benefits under the Plan, an Eligible
Employee also must execute a general waiver and release in substantially the
form attached hereto as Exhibit A, Exhibit B or Exhibit C, as appropriate,
within the time period set forth therein, but in no event later than forty-five
(45) days following termination of employment, and such release must become
effective in accordance with its terms. The Plan Administrator, in its sole
discretion, may modify the form of the required release to comply with
applicable law and shall determine the form of the required release, which may
be incorporated into a termination agreement or other agreement with the
Eligible Employee.

(b) Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is an Eligible Employee, will not receive benefits under the Plan (or
will receive reduced benefits under the Plan) in the following circumstances, as
determined by the Plan Administrator in its sole discretion:

(1) The employee has executed an individually negotiated employment contract or
agreement with the Company or an Employer relating to severance benefits that is
in effect on his or her termination date, in which case such employee’s
severance benefit, if any, shall be governed by the terms of such individually
negotiated employment contract or agreement and shall be governed by this Plan
only to the extent that the reduction pursuant to Section 4(c) below does not
entirely eliminate benefits under this Plan.

(2) The employee voluntarily terminates employment with the Company or an
Employer without Good Reason. Such voluntary terminations include, but are not
limited to, resignation without Good Reason, retirement or failure to return
from a leave of absence on the scheduled date.

(3) The employee terminates employment due to death or disability.

(4) The employee terminates employment with the Company or an Employer in order
to accept employment with another entity that is wholly or partly owned
(directly or indirectly) by the Company or an Employer.

(5) The employee is offered an identical or substantially equivalent or
comparable position with the Company or an Employer. For purposes of the
foregoing, a “substantially equivalent or comparable position” is one that
offers the employee substantially the same level of responsibility and
compensation.

(6) The employee is offered immediate reemployment by a successor to the Company
or an Employer or by a purchaser of its assets, as the case may be, following a
change in ownership of the Company or an Employer or a sale of substantially all
of the assets of a division or business unit of the Company or an Employer. For
purposes of the foregoing, “immediate reemployment” means that the employee’s
employment with the successor to the Company or an Employer or the purchaser of
its assets, as the case may be, results in uninterrupted employment such that
the employee does not incur a lapse in pay as a result of the change in
ownership of the Company or an Employer or the sale of its assets.

 

4.



--------------------------------------------------------------------------------

(7) The employee is rehired by the Company or an Employer prior to the date
benefits under the Plan are scheduled to commence.

(8) Benefits under this Plan shall terminate immediately if the employee, at any
time, violates any provision of the Company’s or an Employer’s Proprietary
Information and Inventions Agreement or any other proprietary information,
confidentiality or non-solicitation obligation to the Company or an Employer.

Section 4.    AMOUNT OF BENEFIT.

(a) Severance Benefits. Severance benefits under the Plan, if any, shall be
provided to Eligible Employees described in Section 3 in the amount provided in
Appendix B, as such Appendix B may be revised by the Board, in its sole
discretion, from time to time. The amount of benefits paid to one Eligible
Employee shall not determine the amount of benefits payable to any other
Eligible Employee, whether or not similarly situated.

(b) Additional Benefits. The Board may, in its sole discretion, provide benefits
(i) in addition to those pursuant to Section 4(a) to Eligible Employees or
(ii) to employees who are not Eligible Employees (“Non-Eligible Employees”)
chosen by the Board, in its sole discretion, and the provision of any such
benefits to an Eligible Employee or a Non-Eligible Employee shall in no way
obligate the Company or the Board to provide such benefits to any other Eligible
Employee or to any other Non-Eligible Employee, even if similarly situated. If
benefits under the Plan are provided to a Non-Eligible Employee, references in
the Plan to “Eligible Employee” (with the exception of Section 4(a)) shall be
deemed to refer to such Non-Eligible Employee.

(c) Certain Reductions. The Company, in its sole discretion, shall have the
authority to reduce an Eligible Employee’s severance benefits, in whole or in
part, by any other severance benefits, pay and benefits provided during a period
following written notice of a plant closing or mass layoff, pay and benefits in
lieu of such notice, or other similar benefits payable to the Eligible Employee
by the Company or an Employer that become payable in connection with the
Eligible Employee’s termination of employment pursuant to (i) any applicable
legal requirement, including, without limitation, the Worker Adjustment and
Retraining Notification Act, the California Plant Closing Act, or any other
similar state law, (ii) a written employment or severance agreement with the
Company, or (iii) any Company policy or practice providing for the Eligible
Employee to remain on the payroll for a limited period of time after being given
notice of the termination of the Eligible Employee’s employment, and the Plan
Administrator shall so construe and implement the terms of the Plan. Any such
reductions that the Company determines to make pursuant to this Section 4(c)
shall be made such that any benefit under the Plan shall be reduced solely by
any similar type of benefit under such legal requirement, agreement, policy or
practice (i.e., any cash severance benefits under the Plan shall be reduced
solely by any cash payments or severance benefits under such legal requirement,
agreement, policy or practice, and any continued insurance benefits under the
Plan shall be reduced solely by any continued insurance benefits under such
legal requirement, agreement, policy or practice).

 

5.



--------------------------------------------------------------------------------

The Company’s decision to apply such reductions to the severance benefits of one
Eligible Employee and the amount of such reductions shall in no way obligate the
Company to apply the same reductions in the same amounts to the severance
benefits of any other Eligible Employee, even if similarly situated. In the
Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being re-characterized as
payments pursuant to the Company’s statutory obligation.

(d) Non-Duplication of Benefits. No Eligible Employee is eligible to receive
benefits under this Plan more than one time.

Section 5.    RETURN OF COMPANY PROPERTY.

An Eligible Employee will not be entitled to any severance benefit under the
Plan unless and until the Eligible Employee returns all Company Property. For
this purpose, “Company Property” means all Company and Employer documents (and
all copies thereof) and other Company and Employer property which the Eligible
Employee had in his or her possession at any time, including, but not limited
to, Company and Employer files, notes, drawings, records, plans, forecasts,
reports, studies, analyses, proposals, agreements, financial information,
research and development information, sales and marketing information,
operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company or any Employer (and all reproductions
thereof in whole or in part).

Section 6.    TIME OF PAYMENT AND FORM OF BENEFIT.

The timing of payment of severance benefits will be as set forth on Appendix B,
subject to the provisions of this Section 6. All severance benefits provided
under the Plan are intended to satisfy the requirements for an exemption from
application of Section 409A of the Internal Revenue Code and any ambiguities
herein shall be interpreted accordingly.

Notwithstanding anything to the contrary set forth herein or on Appendix B, any
payments and benefits provided under the Plan that constitute “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”) shall not
commence in connection with an Eligible Employee’s termination of employment
unless and until the Eligible Employee has also incurred a “separation from
service,” as such term is defined in Treasury Regulations Section 1.409A-1(h)
(“Separation from Service”), unless the Company reasonably determines that such
amounts may be provided to the Eligible Employee without causing the Eligible
Employee to incur the adverse personal tax consequences under Section 409A.

It is intended that (i) each installment of any benefits payable under the Plan
to an Eligible Employee be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such
benefits under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under

 

6.



--------------------------------------------------------------------------------

Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9)(iii), and (iii) any such benefits consisting of COBRA premiums
also satisfy, to the greatest extent possible, the exemption from the
application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(9)(v). However, if the Company determines that any such
benefits payable under the Plan constitute “deferred compensation” under
Section 409A and the Eligible Employee is a “specified employee” of the Company,
as such term is defined in Section 409A(a)(2)(B)(i), then, solely to the extent
necessary to avoid the imposition of the adverse personal tax consequences under
Section 409A, (A) the timing of such benefit payments shall be delayed until the
earlier of (1) the date that is six (6) months and one (1) day after the
Eligible Employee’s Separation from Service and (2) the date of the Eligible
Employee’s death (such applicable date, the “Delayed Initial Payment Date”), and
(B) the Company shall (1) pay the Eligible Employee a lump sum amount equal to
the sum of the benefit payments that the Eligible Employee would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payment of the benefits had not been delayed pursuant to this paragraph and
(2) commence paying the balance, if any, of the benefits in accordance with the
applicable payment schedule.

In no event shall payment of any benefits under the Plan be made prior to an
Eligible Employee’s termination date or prior to the effective date of the
release described in Section 3(a)(3). If the Company determines that any
payments or benefits provided under the Plan constitute “deferred compensation”
under Section 409A, and the Eligible Employee’s Separation from Service occurs
at a time during the calendar year when the release described in Section 3(a)(3)
could become effective in the calendar year following the calendar year in which
the Eligible Employee’s Separation from Service occurs, then regardless of when
the release is returned to the Company and becomes effective, the release will
not be deemed effective any earlier than the latest permitted effective date.

All severance payments under the Plan shall be subject to applicable withholding
for federal, state and local taxes. If an Eligible Employee is indebted to the
Company at his or her termination date, the Company reserves the right to offset
any severance payments under the Plan by the amount of such indebtedness.

Section 7.    APPLICATION OF INTERNAL REVENUE CODE SECTION 280G.

If any payment or benefit an Eligible Employee would receive under the Plan from
the Company pursuant to a Change in Control or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal to
the Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion
of the Payment that would result in no portion of the Payment being subject to
the Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Eligible Employee’s
receipt, on an after-tax basis, of the greater economic benefit notwithstanding
that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is

 

7.



--------------------------------------------------------------------------------

necessary so that the Payment equals the Reduced Amount, reduction shall occur
in the manner that results in the greatest economic benefit for the Eligible
Employee. If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata.

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, the Eligible Employee agrees
to promptly return to the Company a sufficient amount of the Payment so that no
portion of the Reduced Amount is subject to the Excise Tax. For the avoidance of
doubt, if the Reduced Amount is determined pursuant to clause (y) in the
preceding paragraph, the Eligible Employee will have no obligation to return any
portion of the Payment pursuant to the preceding sentence.

The accounting firm engaged by the Company for general tax compliance purposes
as of the day prior to the effective date of the Change in Control shall perform
the foregoing calculations unless otherwise determined by the Company. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control, the Company
shall appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, within fifteen (15) calendar
days after the date on which the Eligible Employee’s right to a Payment is
triggered or such other time as requested by the Company.

Section 8.    REEMPLOYMENT.

In the event of an Eligible Employee’s reemployment by the Company or an
Employer during the period of time in respect of which severance benefits
provided under the Plan have been paid, the Company, in its sole and absolute
discretion, may require such Eligible Employee to repay to the Company all or a
portion of such severance benefits as a condition of reemployment.

Section 9.    RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

(b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan (including Appendix A and Appendix B) or the benefits
provided

 

8.



--------------------------------------------------------------------------------

hereunder at any time; provided, however, that no such amendment or termination
shall affect the right to any unpaid benefit of any Eligible Employee whose
termination date has occurred prior to amendment or termination of the Plan. Any
action amending or terminating the Plan shall be in writing and executed by the
Chief Executive Officer or Chief Financial Officer of the Company.

Section 10.    NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or an Employer or (ii) to interfere
with the right of the Company or an Employer to discharge any employee or other
person at any time, with or without cause, which right is hereby reserved.

Section 11.    LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California.

Section 12.    CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:

Horizon Pharma, Inc.

520 Lake Cook Road, Suite 520

Deerfield, Illinois 60015

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(1) the specific reason or reasons for the denial;

(2) references to the specific Plan provisions upon which the denial is based;

(3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

 

9.



--------------------------------------------------------------------------------

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

Horizon Pharma, Inc.

520 Lake Cook Road, Suite 520

Deerfield, Illinois 60015

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

10.



--------------------------------------------------------------------------------

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

(1) the specific reason or reasons for the denial;

(2) references to the specific Plan provisions upon which the denial is based;

(3) a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 12(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 12(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 12, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

Section 13.    BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.

Section 14.    OTHER PLAN INFORMATION.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 27-2179987. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 510.

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

 

11.



--------------------------------------------------------------------------------

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

Executive Vice-President and Chief Financial Officer

Horizon Pharma, Inc.

520 Lake Cook Road, Suite 520

Deerfield, Illinois 60015

In addition, service of legal process may be made upon the Plan Administrator.

(d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

Horizon Pharma, Inc.

520 Lake Cook Road, Suite 520

Deerfield, Illinois 60015

The Plan Sponsor’s and Plan Administrator’s telephone number is (224) 383-3000.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

Section 15.    STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by Horizon
Pharma, Inc.) are entitled to certain rights and protections under ERISA. If you
are an Eligible Employee, you are considered a participant in the Plan and,
under ERISA, you are entitled to:

(a) Receive Information About Your Plan and Benefits

(1) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(2) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and

(3) Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.

(b) Prudent Actions by Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries. No one, including your
employer, your union or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.

 

12.



--------------------------------------------------------------------------------

(c) Enforce Your Rights. If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d) Assistance with Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

Section 16.    EXECUTION.

To record the amendment and restatement of the Plan as set forth herein,
effective as of March 1, 2012, Horizon Pharma, Inc. has caused its duly
authorized officer to execute the same this 12th day of March 2012.

 

HORIZON PHARMA, INC. By:   /s/ Robert J. De Vaere Name:   Robert J. De Vaere
Title:   EVP & CFO

 

13.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

EXHIBIT A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Horizon Pharma,
Inc. Severance Benefit Plan (the “Plan”).

I understand that this Release Agreement (the “Release”), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof. I am not relying on any promise or representation by
the Company or an Employer that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company and/or the Employer.

In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, I hereby
generally and completely release the Company, the Employers, and their parents,
subsidiaries, successors, predecessors and affiliates, and their current and
former partners, members, directors, officers, employees, stockholders,
shareholders, agents, attorneys, predecessors, successors, insurers, affiliates
and assigns, from any and all claims, liabilities and obligations, both known
and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to and including the date I
sign this Release (collectively, the “Released Claims”). The Released Claims
include, but are not limited to: (a) all claims arising out of or in any way
related to my employment with the Company, the Employers, or their affiliates,
or the termination of that employment; (b) all claims related to my compensation
or benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership, equity, or profits interests in the Company, the Employers and
their affiliates; (c) all claims for breach of contract, wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in the Released Claims: (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company, the Employers or their affiliates to which I am a party; the
charter, bylaws, or operating agreements of he Company, the Employers or their
affiliates; or under applicable law; or (b) any rights that cannot be waived as
a matter of law. In addition, I understand that nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity

 

1.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the claims
identified in this paragraph, I am not aware of any claims I have or might have
that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in this paragraph is in addition to anything of
value to which I was already entitled. I further acknowledge that I have been
advised by this writing, as required by the ADEA, that: (a) my waiver and
release do not apply to any rights or claims that may arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not do so); (c) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an officer of the
Company; and (e) this Release shall not be effective until the date upon which
the revocation period has expired, which shall be the eighth day after I sign
this Release provided I have not revoked it.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me or such other date as specified by the Company.

 

EMPLOYEE

Printed Name:                                                             

Signature:                                                                     

Date:                                                                
            

 

2.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Horizon Pharma,
Inc. Severance Benefit Plan (the “Plan”).

I understand that this Release Agreement (the “Release”), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof. I am not relying on any promise or representation by
the Company or an Employer that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company and/or the Employer.

In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, I hereby
generally and completely release the Company, the Employers, and their parents,
subsidiaries, successors, predecessors and affiliates, and their current and
former partners, members, directors, officers, employees, stockholders,
shareholders, agents, attorneys, predecessors, successors, insurers, affiliates
and assigns, from any and all claims, liabilities and obligations, both known
and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to and including the date I
sign this Release (collectively, the “Released Claims”). The Released Claims
include, but are not limited to: (a) all claims arising out of or in any way
related to my employment with the Company, the Employers, or their affiliates,
or the termination of that employment; (b) all claims related to my compensation
or benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership, equity, or profits interests in the Company, the Employers and
their affiliates; (c) all claims for breach of contract, wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in the Released Claims: (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company, the Employers or their affiliates to which I am a party; the
charter, bylaws, or operating agreements of he Company, the Employers or their
affiliates; or under applicable law; or (b) any rights that cannot be waived as
a matter of law. In addition, I understand that nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity

 

1.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the claims
identified in this paragraph, I am not aware of any claims I have or might have
that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in this paragraph is in addition to anything of
value to which I was already entitled. I further acknowledge that I have been
advised by this writing, as required by the ADEA, that: (a) my waiver and
release do not apply to any rights or claims that may arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have forty-five
(45) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an office of the
Company; (e) this Release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after I sign this
Release provided I have not revoked it; and (f) I have received with this
Release all of the information required by the ADEA, including without
limitation a detailed list of the job titles and ages of all employees who were
terminated in this group termination and the ages of all employees of the
Company in the same job classification or organizational unit who were not
terminated.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me or such other date as specified by the Company.

 

EMPLOYEE

Printed Name:                                                             

Signature:                                                                     

Date:                                                                 
           

 

2.



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual or Group Termination

 

EXHIBIT C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Horizon Pharma,
Inc. Severance Benefit Plan (the “Plan”).

I understand that this Release Agreement (the “Release”), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof. I am not relying on any promise or representation by
the Company or an Employer that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company and/or the Employer.

In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, I hereby
generally and completely release the Company, the Employers, and their parents,
subsidiaries, successors, predecessors and affiliates, and their current and
former partners, members, directors, officers, employees, stockholders,
shareholders, agents, attorneys, predecessors, successors, insurers, affiliates
and assigns, from any and all claims, liabilities and obligations, both known
and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to and including the date I
sign this Release (collectively, the “Released Claims”). The Released Claims
include, but are not limited to: (a) all claims arising out of or in any way
related to my employment with the Company, the Employers, or their affiliates,
or the termination of that employment; (b) all claims related to my compensation
or benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership, equity, or profits interests in the Company, the Employers and
their affiliates; (c) all claims for breach of contract, wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in the Released Claims: (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company, the Employers or their affiliates to which I am a party; the
charter, bylaws, or operating agreements of he Company, the Employers or their
affiliates; or under applicable law; or (b) any rights that cannot be waived as
a matter of law. In addition, I understand that nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the

 

1.



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual or Group Termination

 

Department of Labor, the California Department of Fair Employment and Housing,
or any other government agency, except that I hereby waive my right to any
monetary benefits in connection with any such claim, charge or proceeding. I
hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Released Claims.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me or such other date as specified by the Company.

 

EMPLOYEE

Printed Name:                                                               

Signature:                                                                
      

Date:                                                                 
             

 

2.



--------------------------------------------------------------------------------

APPENDIX A

HORIZON PHARMA, INC.

SEVERANCE BENEFIT PLAN

Affiliates of the Company whose employees are eligible to participate in the
Horizon Pharma, Inc. Severance Benefit Plan (each an “Employer”) are as follows:

Horizon Pharma USA, Inc., a Delaware corporation.

The foregoing list of Employers is subject to such change as the Company,
pursuant to Section 1 of the Plan, may determine in its sole and absolute
discretion. Any such change to the participating Employers shall be set forth in
a revised version of this Appendix A.

 

Appendix A Adopted: July 27, 2010

HORIZON PHARMA, INC.

By:                                                                            

Title:                                                                         

 

1.



--------------------------------------------------------------------------------

APPENDIX B

HORIZON PHARMA, INC.

CHANGE IN CONTROL SEVERANCE BENEFIT PLAN

Severance benefits provided to Eligible Employees under the Horizon Pharma, Inc.
Severance Benefit Plan (the “Plan”) are as follows. Capitalized terms used
herein have the definitions set forth in the Plan.

 

1. Severance Benefits. Subject to the exceptions set forth in Section 3(b) of
the Plan, each Eligible Employee who meets all the requirements set forth in
Sections 3(a) and 5 of the Plan, including, without limitation, executing a
general waiver and release in substantially the form attached to the Plan as
Exhibit A, Exhibit B or Exhibit C, as appropriate, within the applicable time
period set forth therein and provided that such release becomes effective in
accordance with its terms, shall receive severance benefits as set forth in this
Appendix B. The Company, in its sole discretion, may modify the form of the
required general waiver and release to comply with applicable law, and may
incorporate such waiver and release into a termination agreement or other
agreement with the Eligible Employee.

 

  (a) Cash Severance Benefit. Eligible Employees shall be entitled to receive a
cash severance benefit equal to the number of months of Base Salary set forth
below next to his or her position at the time of termination. Such cash
severance benefits will be paid in equal installments in accordance with the
Company’s regular payroll procedures over the applicable monthly period
following the date of termination as indicated below, subject to any delay in
payment required by Section 6 of the Plan including any delay necessary so that
no payments are made prior to the effectiveness of the release and waiver.

 

Position

  

Months of Base Salary

Vice-President

   3 months

Senior Vice-President

   6 months

Executive Vice-President

   6 months

“Base Salary” shall mean the Eligible Employee’s base pay (excluding incentive
pay, premium pay, commissions, overtime, bonuses and other forms of variable
compensation), at the rate in effect during the last regularly scheduled payroll
period immediately preceding the date of the Eligible Employee’s Covered
Termination, and prior to any reduction in base pay that would permit such
Covered Employee to voluntarily resign employment for Good Reason.

 

2.



--------------------------------------------------------------------------------

  (b) Continued Group Health Plan Benefits. Each Eligible Employee who is
enrolled in a health, dental, or vision plan sponsored by the Company or an
Employer may be eligible to continue coverage under such health, dental, or
vision plan (or to convert to an individual policy), at the time of the Eligible
Employee’s termination of employment, under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). The Company will notify the Eligible
Employee of any such right to continue such coverage at the time of termination
pursuant to COBRA. No provision of this Plan will affect the continuation
coverage rules under COBRA, except that the Company’s payment, if any, of
applicable insurance premiums will be credited, as payment by the Eligible
Employee for purposes of the Eligible Employee’s payment required under COBRA.
Therefore, the period during which an Eligible Employee may elect to continue
the Company’s or its affiliate’s health, dental, or vision plan coverage at his
or her own expense under COBRA, the length of time during which COBRA coverage
will be made available to the Eligible Employee, and all other rights and
obligations of the Eligible Employee under COBRA (except the obligation to pay
insurance premiums) will be applied in the same manner that such rules would
apply in the absence of this Plan.

If an Eligible Employee timely elects continued coverage under COBRA, the
Company shall pay the full amount of the Eligible Employee’s COBRA premiums, or
shall provide coverage under any self-funded plan, on behalf of the Eligible
Employee for the Eligible Employee’s continued coverage under the Company’s
group health plans, including coverage for the Eligible Employee’s eligible
dependents, for a number of months following the Eligible Employee’s termination
of employment as set forth in the table below in accordance with his or her
position at the time of termination (the “COBRA Payment Period”); provided,
however, that no such premium payments shall be made, and no coverage shall be
provided under any self-funded group health plan, following the Eligible
Employee’s death or the effective date of the Eligible Employee’s coverage by a
group health plan of a subsequent employer. Each Eligible Employee shall be
required to notify the Company immediately if the Eligible Employee becomes
covered by a group health plan of a subsequent employer. Upon the conclusion of
such period of insurance premium payments made by the Company, or the provision
of coverage under a self-funded group health plan, the Eligible Employee will be
responsible for the entire payment of premiums required under COBRA for the
duration of the COBRA period.

Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay the Eligible Employee a taxable cash
amount, which payment shall be made regardless of whether the Eligible Employee
or his or her eligible dependents elect health care continuation coverage (the
“Health Care Benefit Payment”). The Health Care Benefit Payment shall be paid in
monthly or

 

3.



--------------------------------------------------------------------------------

bi-weekly installments on the same schedule that the COBRA premiums would
otherwise have been paid to the insurer. The Health Care Benefit Payment shall
be equal to the amount that the Company otherwise would have paid for COBRA
insurance premiums (which amount shall be calculated based on the premium for
the first month of coverage), and shall be paid until the earlier of (i) the
expiration of the COBRA Payment Period, or (ii) the effective date of the
Eligible Employee’s coverage by a group health plan of a subsequent employer.

For purposes of this Section 1(b), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by the Eligible Employee under an Internal Revenue Code Section 125
health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.

 

Position

  

Months of Continued

COBRA Premium Benefits

Vice-President    3 Months Senior Vice-President    6 Months Executive
Vice-President    6 Months

 

2. Change in Control Related Termination Equity Vesting Benefits. If the
Eligible Employee’s termination is a Change in Control Related Termination,
then: (i) the vesting and exercisability of all outstanding options to purchase
the Company’s or an Employer’s common stock that are held by the Eligible
Employee on such date shall be accelerated in full as of the date of such Change
in Control Related Termination, (ii) any reacquisition or repurchase rights held
by the Company or an Employer in respect of common stock issued pursuant to any
other stock award granted to the Eligible Employee by the Company or an Employer
shall lapse in full as of the date of such Change in Control Related
Termination, and (iii) the vesting of any other stock awards granted to the
Eligible Employee by the Company, and any issuance of shares triggered by the
vesting of such stock awards, shall be accelerated in full as of the date of
such Change in Control Related Termination. No equity vesting acceleration shall
occur under the Plan in the event of a Covered Termination that is not a Change
in Control Related Termination.

Notwithstanding the foregoing, this Section 2 shall not apply to stock awards
issued under or held in any Qualified Plan. “Qualified Plan” means a plan
sponsored by the Company or an Employer that is intended to be qualified under
Section 401(a) of the Internal Revenue Code.

 

4.



--------------------------------------------------------------------------------

3. Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) terminate as of the Eligible
Employee’s termination date (except to the extent that a conversion privilege
may be available thereunder).

 

4. Reductions Pursuant to Section 4(c) of the Plan. The severance benefits set
forth in this Appendix B are subject to certain reductions under Section 4(c) of
the Plan.

The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 4(a) and 4(b) of the Plan, may determine in its sole and
absolute discretion. Any such change in severance benefits made pursuant to
Section 4(a) of the Plan shall be set forth in a revised version of this
Appendix B.

 

Appendix B Adopted: July 27, 2010

HORIZON PHARMA, INC.

By:                                                                 
            

Title:                                                                 
         

 

5.